Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. Claims 1, 8 and 15 are currently amended. Claims 2-7, 9-14 and 16-20 are original claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: P/G pad refers to a power clamp and RC circuit. However a pad is defined as an exposed region of metal on a circuit board or die of an integrated circuit that a component lead is soldered to, therefore, the power clamp and RC circuit referred to by P/G pad is not a pad. "P/G pad" appears to mean "P/G component". All instances of "P/G pad" should be revised to recite "P/G component". For example in paragraph [0007] line 6, “P/G/ pad” should be –P/G component--.  
Appropriate correction is required.

Drawings
The drawings are objected to because
component 416--.
Similar corrections are required for figs.5, 6A and 6B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 6- 9 and 11-20 objected to because of the following informalities:  
Claim 1 line 5, “a power/ground (P/G) pad” should be -- a power/ground (P/G) component--. Similar correction is required for claims 3, 4, 6-9, 11, 13-16, 18 and 20. 
Claim 2 line 1, “wherein the I/O pad comprises a steering diode” should be -- wherein the I/O pad is connected to a steering diode--. Similar corrections are required for claims 12 and 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by May (US6624998B2).
Regarding claim 8, May and Ghoshal teach an electrostatic discharge (ESD) circuit (i.e. ESD protection circuit 40) (fig.2), comprising: first (i.e. Vdd_esd 48 and Vdd_core 44) (fig.2) and second rails (i.e. Vss_esd 46 and Vss_core 42) (fig.2) configured to provide power to the ESD circuit (column 6 lines 15-16, Power supply rails Vss core 42 and Vdd core 44), the first rail 

Regarding claim 9, May teaches the ESD circuit of claim 8, wherein the P/G component provides another electrical connection between the two spaced apart conductors (e.g. P/G component 58 and 70 provide an electrical connection between Vdd_core 44 and Vdd_esd 48 via bonding pad 52) (fig.2).

Regarding claim 10, May teaches the ESD circuit of claim 8, wherein the electrical connection provided by the booster cell comprises a plurality of parallel electrical connections (column 6 lines 28-29, Vdd_core 44 represents the rail that connects Vdd bonding pad 60) (column 6 lines 36-37, Vdd_esd rail 48 connects Vdd bonding pad 60) (it necessarily means that there are parallel paths from 60 to 44 and 48) stacked within the booster cell (e.g. connection .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over May (US6624998B2) and further in view of Ghoshal (US5946176).
Regarding claim 1, May teaches an electrostatic discharge (ESD) circuit (i.e. ESD protection circuit 40) (fig.2), comprising: first (i.e. Vdd_esd 48 and Vdd_core 44) (fig.2) and second rails (i.e. Vss_esd 46 and Vss_core 42) (fig.2) configured to provide power to the ESD circuit (column 6 lines 15-16, Power supply rails Vss core 42 and Vdd core 44), the first rail comprising two spaced apart conductors (i.e. Vdd_esd 48 and Vdd_core 44) (fig.2); an input/output (I/O) pad (i.e. Out 78) (fig.2); a power/ground (P/G) component (i.e. esd clamp 58 
May does not explicitly teach the booster cell physically located between the I/O pad and the P/G component.
Ghoshal teaches in a similar field of endeavor of integrated circuit having electrostatic discharge protection, that an ESD component (i.e. ESD device 20) (fig.2) is physically located (implicit, as seen in fig.2) between the P/G component (i.e. ground or common discharge pad 16) (fig.2) and the I/O pad (i.e. I/O pad 14) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the components of ESD circuit comprising second booster cell, between P/G component and I/O pad in May, as taught by Ghoshal, as it provides the advantage of preventing transient discharge voltage transfer to I/O circuit, while providing a means to dissipate a static discharge to ground.

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale

Fig. 1: Annotated fig.2 of May (US6624998B2)

Regarding claim 2, May and Ghoshal teach the ESD circuit of claim 1, wherein the I/O pad comprises a steering diode (May, i.e. diode 72) (fig.2) coupled to the first rail (May, e.g. 72 is connected to first rail comprising Vdd_esd) (fig.2).

Regarding claim 3, May and Ghoshal teach the ESD circuit of claim 1, wherein the P/G component provides another electrical connection between the two spaced apart conductors 

Regarding claim 4, May and Ghoshal teach the ESD circuit of claim 1, further comprising an additional I/O pad (May, i.e. IN 76) (fig.2).
May and Ghoshal does not explicitly teach the additional I/O pad physically located between the booster cell and the P/G component.
However, Ghoshal teaches in a similar field of endeavor of integrated circuit having electrostatic discharge protection, that an ESD component (i.e. ESD device 20) (fig.2) is physically located (implicit, as seen in fig.2) between the P/G component (i.e. ground or common discharge pad 16) (fig.2) and the I/O pad (i.e. I/O pad 14) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the components of ESD circuit comprising an additional I/O pad, between booster cell and P/G component in May, as taught by Ghoshal, as it provides the advantage of preventing transient discharge voltage transfer to I/O circuit, while providing a means to dissipate a static discharge to ground.

Regarding claim 6, May teaches the ESD circuit of claim 1, further comprising a second I/O pad (i.e. pad IN 76) (fig.2), and a second booster cell (e.g. connection between Vss 52, Vss_esd 46 and Vss_core 42) (fig.2), wherein the second rail comprises two additional spaced apart conductors (i.e. Vss_esd 46 and Vss_core 42) (fig.2), and wherein the second booster cell provides another electrical connection between the two additional spaced apart conductors 
May does not explicitly teach the second booster cell physically located between the P/G component and the second I/O pad.
Ghoshal teaches in a similar field of endeavor of integrated circuit having electrostatic discharge protection, that an ESD component (i.e. ESD device 20) (fig.2) is physically located (implicit, as seen in fig.2) between the P/G component (i.e. ground or common discharge pad 16) (fig.2) and the I/O pad (i.e. I/O pad 14) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the components of ESD circuit comprising second booster cell, between P/G component and I/O pad in May, as taught by Ghoshal, as it provides the advantage of preventing transient discharge voltage transfer to I/O circuit, while providing a means to dissipate a static discharge to ground.

Regarding claim 7, May and Ghoshal teach the ESD circuit of claim 1, wherein the P/G component includes a width (May, implicit, P/G component comprising 58 and 70 has a width) (fig.2), and wherein the booster cell includes a width (May, implicit, booster cell) (see fig.1 above).
May does not explicitly teach the ESD circuit, wherein booster cell includes a width less than the width of the P/G component.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an ESD circuit, wherein booster cell 

Regarding claim 11, May teaches the ESD circuit of claim 8, further comprising an input/output (I/O) pad (i.e. Out 78) (fig.2).
May does not teach, wherein the booster cell is physically located between the I/O pad and the P/G component. 
Ghoshal teaches in a similar field of endeavor of integrated circuit having electrostatic discharge protection, that an ESD component (i.e. ESD device 20) (fig.2) is physically located (implicit, as seen in fig.2) between the P/G component (i.e. ground or common discharge pad 16) (fig.2) and the I/O pad (i.e. I/O pad 14) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the components of ESD circuit comprising booster cell, between P/G component and I/O pad in May, as taught by Ghoshal, as it provides the advantage of preventing transient discharge voltage transfer to I/O circuit, while providing a means to dissipate a static discharge to ground.

Regarding claim 12, May and Ghoshal teach the ESD circuit of claim 11, wherein the I/O pad is connected to a steering diode (i.e. diode 72) (fig.2) coupled to the first rail (e.g. 72 is connected to first rail comprising Vdd_esd) (fig.2).

Regarding claim 13, May teaches the ESD circuit of claim 11, further comprising a second I/O pad (i.e. pad IN 76) (fig.2), and a second booster cell (e.g. connection between Vss 52, Vss_esd 46 and Vss_core 42) (fig.2), wherein the second rail comprises two additional spaced apart conductors (i.e. Vss_esd 46 and Vss_core 42) (fig.2), and wherein the second booster cell provides another electrical connection between the two additional spaced apart conductors (e.g. P/G component 58 and 70 provide an electrical connection between Vss_core 42 and Vss_esd 46 via bonding pad 60) (fig.2).
May does not explicitly teach the second booster cell physically located between the P/G component and the second I/O pad.
Ghoshal teaches in a similar field of endeavor of integrated circuit having electrostatic discharge protection, that an ESD component (i.e. ESD device 20) (fig.2) is physically located (implicit, as seen in fig.2) between the P/G component (i.e. ground or common discharge pad 16) (fig.2) and the I/O pad (i.e. I/O pad 14) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the components of ESD circuit comprising second booster cell, between P/G component and I/O pad in May, as taught by Ghoshal, as it provides the advantage of preventing transient discharge voltage transfer to I/O circuit, while providing a means to dissipate a static discharge to ground.

Regarding claim 18, May teaches the ESD circuit of claim 15, further comprising an input/output (I/O) pad (i.e. Out 78) (fig.2).
May does not explicitly teach, wherein the booster cell is physically located between the I/O pad and the P/G component.
Ghoshal teaches in a similar field of endeavor of integrated circuit having electrostatic discharge protection, that an ESD component (i.e. ESD device 20) (fig.2) is physically located (implicit, as seen in fig.2) between the P/G component (i.e. ground or common discharge pad 16) (fig.2) and the I/O pad (i.e. I/O pad 14) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the components of ESD circuit comprising second booster cell, between P/G component and I/O pad in May, as taught by Ghoshal, as it provides the advantage of preventing transient discharge voltage transfer to I/O circuit, while providing a means to dissipate a static discharge to ground.

Regarding claim 19, May and Ghoshal teach the ESD circuit of claim 18, wherein the I/O pad is connected to a steering diode (May, i.e. diode 72) (fig.2) coupled to the first rail (May, e.g. 72 is connected to first rail comprising Vdd_esd) (fig.2).

Regarding claim 20, May and Ghoshal teach the ESD circuit of claim 18, further comprising a second I/O pad (May, i.e. pad IN 76) (fig.2), and a second booster cell (May, e.g. connection between Vss 52, Vss_esd 46 and Vss_core 42) (fig.2), wherein the second rail 
May does not explicitly teach the second booster cell physically located between the P/G component and the second I/O pad.
Ghoshal further teaches in a similar field of endeavor of integrated circuit having electrostatic discharge protection, that an ESD component (i.e. ESD device 20) (fig.2) is physically located (implicit, as seen in fig.2) between the P/G component (i.e. ground or common discharge pad 16) (fig.2) and the I/O pad (i.e. I/O pad 14) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the components of ESD circuit comprising second booster cell, between P/G component and I/O pad in May and Ghoshal, as taught by Ghoshal, as it provides the advantage of preventing transient discharge voltage transfer to I/O circuit, while providing a means to dissipate a static discharge to ground.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over May (US6624998B2).
Regarding claim 14, May teaches the ESD circuit of claim 8, wherein the P/G component includes a width (implicit, P/G component comprising 58 and 70 has a width) (fig.2), and wherein the booster cell includes a width (implicit, booster cell) (see fig.1 above).

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an ESD circuit, wherein booster cell includes a width less than the width of the P/G component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the booster cell width to be less than P/G component width of May, to provide the advantage of improved ESD protection while using a minimum amount of additional semiconductor area.

Regarding claim 15, May teaches an electrostatic discharge (ESD) circuit (i.e. ESD protection circuit 40) (fig.2), comprising: first (i.e. Vdd_esd 48 and Vdd_core 44) (fig.2) and second rails (i.e. Vss_esd 46 and Vss_core 42) (fig.2) configured to provide power to the ESD circuit (column 6 lines 15-16, Power supply rails Vss core 42 and Vdd core 44), the first rail comprising two spaced apart conductors (i.e. Vdd_esd 48 and Vdd_core 44) (fig.2); a power/ground (P/G) component (i.e. esd clamp 58 and 70) (fig.2) having a width (implicit, P/G component comprising 58 and 70 has a width) (fig.2), wherein the P/G component comprises a power clamp (i.e. esd clamp 58 and 70) (fig.2) electrically coupled between the first and second rails (e.g. 58 is coupled between first rail comprising Vdd_core 44 and second rail comprising Vss_core 42) (fig.2); and a booster cell (e.g. booster cell) (see fig.1 above) providing an electrical 
May does not explicitly teach the ESD circuit, wherein booster cell width is less than the width of the P/G component.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an ESD circuit, wherein booster cell includes a width less than the width of the P/G component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the booster cell width to be less than P/G component width of May, to provide the advantage of improved ESD protection while using a minimum amount of additional semiconductor area.

Regarding claim 16, May teaches the ESD circuit of claim 15, wherein the P/G component provides another electrical connection between the two spaced apart conductors (e.g. P/G component 58 and 70 provide an electrical connection between Vdd_core 44 and Vdd_esd 48 via bonding pad 52) (fig.2).  

Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses “electrical connection provided by the booster cell comprises a plurality of parallel electrical connections stacked within the booster cell”.
Prior art May (US6624998B2), Ghoshal (US5946176), Longway (US6925627B1) and Chen (US20130063843A1) have been found to be the closest prior art.
Regarding claim 5, May and Ghoshal teach the ESD circuit of claim 1, wherein the electrical connection provided by the booster cell comprises a plurality of parallel electrical connections (May, column 6 lines 28-29, Vdd_core 44 represents the rail that connects Vdd bonding pad 60) (May, column 6 lines 36-37, Vdd_esd rail 48 connects Vdd bonding pad 60) (it necessarily means that there are parallel paths from 60 to 44 and 48).
May and Ghoshal do not teach parallel electrical connections stacked within the booster cell.
Longway teaches in a similar field of endeavor of power routing in an integrated circuit, that a booster cell (e.g. via connecting rails 317 and 319) (fig.9) provides an electrical connection (column 9 lines 26-27, Power rails 317 and 319 are also connected by via) that directly couples (implicit) the two spaced apart conductors (i.e. Power rails 317 and 319) (fig.9).
Chen teaches in a similar field of endeavor of ESD protection for integrated circuit systems, that a booster cell (e.g. cell comprising microbumps 115 and 117, one on left side and 
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses parallel electrical connections stacked within the booster cell.
Regarding claim 17, it is allowed mutatis mutandis the reasons for claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/13/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839